Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendments filed on February 16, 2021 is acknowledged. Claims 1-20 are currently pending. Claims 1, 7 and 16 have been amended. Again, please note and correct the status identifier of claim 10.  Either the amendments need to be removed in line with the identifier or the identifier should reflect ‘currently amended’. Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-15 are currently under examination.
Rejections Withdrawn
2.	In view of Applicant’s response, the rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  

3.	In view of Applicant’s arguments, the rejection of claims 8 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. 


Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	The rejection of claims 1-15 {previously a provisional rejection} on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. US 2020/0172934 A1 (reference application 16/780,063) is maintained. 
	Applicant requests that this rejection be held in abeyance until such time as there is allowable subject matter in this or the ‘063 application.
	Said request is acknowledged.  Application 16/780,063 has recently been allowed (May 12, 2021).  Thus the rejection is no longer a provisional rejection and is maintained for the reasons as set forth previously.
	As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is drawn to a method of modulating expression of a polynucleotide in a host cell, comprising contacting a host cell with a non-naturally occurring or engineered composition comprising a CRISPR-Cas system comprising a guide-polynucleotide and a Cas protein, wherein the guide-polynucleotide comprises a guide-sequence that is the reverse complement of a target-polynucleotide sequence in a host cell, which host cell is a Yarrowia lipolytic yeast, wherein the guide-polynucleotide directs binding of the Cas protein at the target-polynucleotide in the host cell to 
Moreover, the co-pending claims are drawn to a method of modulating expression of a polynucleotide in a cell, comprising contacting a host cell with a composition comprising a non-naturally occurring or engineered CRISPR-Cas system comprising a first guide-polynucleotide and a second guide-polynucleotide and a Cas protein, wherein the first and second guide-polynucleotides are distinct from each other, and wherein each comprises a guide-polynucleotide sequence that is the reverse complement of a target-polynucleotide sequence in a host cell, which host cell is Saccharomyces cerevisiae or a Kluyveromyces lactis, wherein each guide-polynucleotide directs binding of the Cas protein at the target-polynucleotide in the host cell to form a CRISPR-Cas complex, wherein each guide-polynucleotide sequence is the reverse complement of the (N)y part of a 5'-(N)yPAM-3' polynucleotide sequence target in the genome of the host cell, wherein y is an integer of 8-30, wherein PAM is a protospacer adjacent motif, wherein PAM is a sequence selected from the group consisting of 5'-XGG-3', 5'-XGGXG-3', 5'-XXAGAAW-3', 5'-XXXXGATT-3', 5'-XXAGAA-3', 5'-XAAAAC-3', wherein X can be any nucleotide; and W is A or T, wherein each guide-polynucleotide is encoded by a polynucleotide, and wherein the first and second polynucleotide encoding each guide-polynucleotide has sequence identity with a vector, and wherein each guide-polynucleotide-encoding polynucleotide has sequence identity with each other, and wherein the guide-polynucleotide 
The method of the pending claims do not share the same host cell, but both utilize host selected from yeast (Saccharomyces cerevisiae and Yarrowia) cells and thus would be obvious over the co-pending claims, which recite the same or similar methods steps. The use of a guide polynucleotide that is operably linked to a RNA polymerase II promoter and further encodes a pre-guide polynucleotide is within the prevue of one of ordinary skill in the relevant art (see for example Gao and Zhao; supplied by Applicant) and thus would be obvious to one of ordinary skill in the art.
Conclusion
5.	No claim is allowed.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        May 12, 2021
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645